DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 102	3
A. Claims 32, 33, and 35-45 are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by US 2010/0133994 (“Song”), as evidenced by US 2012/0097933 (“Ando”).	3
III. Claim Rejections - 35 USC § 103	10
A. Claims 32-45 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Ando.	11
B. Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0269621 (“Mitsuhashi”) in view of US 2011/0037065 (“Ueno”) and as evidenced by US 2016/0093678 (“Seo”).	12
IV. Allowable Subject Matter	16
V. Response to Arguments	18
A. Rejections under 35 USC 112(a) and 112(b)	18
B. Anticipation over Song in view of Ando	18
Conclusion	21


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 32, 33, and 35-45 are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by US 2010/0133994 (“Song”), as evidenced by US 2012/0097933 (“Ando”).
The embodiment shown in Fig. 9 of Song, in the form of a top-emission display, will be applied to the claims.  At the outset, claim 32 requires color filter elements effectively above the upper electrode or cathode of each of the pixel elements, but no color filter is shown in Fig. 9 of Song.  Song, however, states that color filter elements for each of the colors, red, green, and blue, can be added to the pixels, stating in this regard:

(Song: ¶ 99)
Song does not show where the color filter is positioned in the OLED display but teaches that the light from each of the colored pixels, R, G, B can be emitted through the upper electrode or “common electrode 270”, i.e. a top-emission display, which would require the color filter elements to be positioned above the common electrode 270, as evidenced by Ando, as explained below.  Otherwise, the color filter element could not filter the light emitting from each colored pixel element.  
Song explains that the only difference between a top-emission and a bottom-emission display is which of the upper and lower electrodes is made reflective and which is made “transflective” (partially transmitting and partially reflective).  In this regard, Song teaches that the embodiments shown in the figures are bottom-emission displays, i.e. light emits from each OLED pixel through the lower substrate 110, wherein the lower electrode (anode) 193 is made transflective and the upper electrode (cathode) or “common electrode 270” is made reflective:
[0065] The organic light emitting device emits light in the lower direction with respect to the substrate 110 to display images.  Light emitted from the organic light emitting member 370 toward the substrate 110 passes through the transparent supplementary member 195R, 195B (corresponding to the red pixel R and the blue pixel B in the case of FIG. 3, and corresponding to the red pixel R in the case of FIG. 4), and arrives at the transflective electrode 193. The transflective electrode 193 reflects incident light toward the common electrode 270, and the common electrode 270 reflects light toward the transflective electrode 193.  Accordingly, light reciprocating between the transflective electrode 193 and the common electrode 270 is subject to an optical process such as interference, and passes through the transflective electrode 193 to the outside.  The reciprocating and interference processes are referred to as a microcavity process.
(Song: ¶ 65; emphasis added)
193 (lower electrode) can be made reflective (versus transflective) and the common electrode or cathode 270 (upper electrode) to be made transflective (versus reflective) to allow light to be emitted therethrough, thereby making a top-emission display:
[0070] According to an exemplary embodiment of the present invention that is different from the present exemplary embodiment, the organic light emitting device may emit light in the lower direction with respect to the substrate 110 to display the images.  In this case, the transflective electrode 193 may be made of a reflective metal such as Al, Ag, Au, Pt, Ni, Cu, W, or alloys thereof for reflecting light.  Also, the common electrode 270 is made of metal such as silver or aluminum, or alloys thereof, having the transflective characteristic allowing the reflection and transmission of light.
(Song: ¶ 70; emphasis added)
Thus for the embodiment shown in Fig. 9 of Song made as a top-emission type display, i.e. light from each red, green and blue sub-pixels emitting through the transflective cathode 270, the corresponding red, green, and blue color filter elements are necessarily, inherently positioned above the transflective cathode 270, as evidenced Ando (infra); otherwise, the light emitted through the transflective cathode 270 would not be filtered by the respective red, green, and blue color filter elements, contrary to what Song states must happen, i.e. filtering.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112.)
As evidence, Ando shows in, e.g., Fig. 3, that, for a top-emission type display, the color filter elements are positioned above the OLED pixels.  In this regard, Ando states that the color filter elements are on the sealing substrate 40:
[0076] The sealing substrate 40 is located on the side of the upper electrode 17 of the red, green and blue organic EL elements 10R, 10G and 10B.  …  A color filter and a light-shielding film serving as a black matrix (both not shown) are, for example, provided on the sealing substrate 40 to extract light emitted by the red, green and blue organic EL elements 10R, 10G and 10B and absorb external light reflected by the red, green and blue organic EL elements 10R, 10G and 10B and interconnects 10R, 10G and 10B, thus providing improved contrast. 
[0077] The color filter includes red, green and blue filters (all not shown) that are sequentially arranged to match the positions of the red, green and blue organic EL elements 10R, 10G and 10B.  The red, green and blue filters are each formed, for example, to be rectangular in shape with no space therebetween. These red, green and blue filters are made of a resin mixed with a pigment. The filters have been adjusted to offer high light transmittance in the intended red, green or blue range of wavelengths and low light transmittance in the other ranges of wavelengths by selecting a proper pigment. 
(Ando: ¶¶ 76-77; emphasis added)
Therefore, Ando provides evidence that the color filter disclosed in paragraph [0099] of Song is positioned above the upper electrode 270 to filter the light emitted from each of the red, green, and blue sub-pixels, in the embodiments wherein the upper electrode 270 is made transflective and the lower electrode 193 (of 191) reflective (Song: ¶ 70, supra).
An annotated version of Fig. 9 of Song showing the position of the color filter relative to the red, green, and blue light emitting elements, based on the evidence explained above is reproduced below.

    PNG
    media_image1.png
    557
    565
    media_image1.png
    Greyscale

(Annotated version of Fig. 9 of Song)

Bearing in mind the orientation of each color filter element above the upper electrode 270, in the embodiment shown in Fig. 9 (see annotated version of Fig. 9 above), then, with regard to claim 32, Song discloses,
With regard to claims 32, Song discloses,
32. (Currently Amended) A display device comprising: 
[1a] a first light emitting element [generally region denoted by “B” in Fig. 9; ¶ 91] that comprises: 
270 [¶ 70] between a first light emitting layer 373B [¶ 91] and a first color filter [i.e. blue color filter element above cathode 270 of blue sub-pixel B, as evidenced by Ando (supra)], 
[1c] only a first color of light [i.e. blue] is transmissible through the first color filter [again, blue color filter element, as evidenced by Ando], 
[1d] the first light emitting layer 373B between the upper electrode 270 and a first lower electrode [191 at B; ¶¶ 50, 70], 
[1e] a first distance is from a bottom of the upper electrode 270 to a top of the first lower electrode [191 at B]; 
[2a] a second light emitting element [generally region denoted by “G” in Fig. 9; ¶ 91] that comprises: 
[2b] the upper electrode 270 between the first light emitting layer 373B and a second color filter [i.e. green color filter element above cathode 270 of blue sub-pixel B, as evidenced by Ando (supra)], 
[2c] only a second color of light [i.e. green] is transmissible through the second color filter [again, green color filter element, as evidenced by Ando],
[2d] the first light emitting layer 373B between the upper electrode 270 and a second lower electrode [191 at G],
[2e] a second distance is from a bottom of the upper electrode 270 to a top of the second lower electrode [191 at G]; 
[3a] a third light emitting element [generally region denoted by “R” in Fig. 9; ¶ 91] that comprises: 
[3b] the upper electrode 270 between the first light emitting layer 373B and a third color filter [i.e. red color filter element above cathode 270 of blue sub-pixel B, as evidenced by Ando (supra)], 
[3c] only a third color of light [i.e. red] is transmissible through the third color filter [again, red color filter element, as evidenced by Ando], 
[3d] the first light emitting layer 373B between the upper electrode 270 and a third lower electrode [191 at R], 
[3e] a third distance is from a bottom of the upper electrode 270 to a top of the third lower electrode [191 at R],
[4] wherein the first distance is shorter that [sic; presumed “than”] the second distance, the second distance is shorter than the third distance [as shown in Fig. 9].  
B (i.e. the claimed “first light emitting element”) includes only the blue light emitting layer 373B, while the green sub-pixel G (i.e. the claimed “second light emitting element”) includes green 373G and blue 373B layers, and while the red sub-pixel R (i.e. the claimed “third light emitting element”) includes each of the red 373R, green 373G, and 373B emitting layers, “the first distance is shorter tha[n] the second distance, the second distance is shorter than the third distance”.  In other words, the distance between the upper and lower electrodes establishes the distance, or optical path length, of the microcavity, which follows the relative order of the wavelengths of light, i.e. λ(blue) < λ(green) < λ(red).  Moreover, with regard to the embodiment of Fig. 9, Song states that “only by controlling the thickness of the red organic emission layer 373R, green organic emission layer 373G, and blue organic emission layer 373B, the optical path length for the microcavity process may be obtained” (Song: ¶ 95), thereby indicating that the optical path lengths have the relative dimensions shown in Fig. 9.  (See also ¶ 92.)
This is all of the features of claim 32.
With regard to claims 33 and 35-45, Song further discloses,
33. (Previously Presented) The display device according to claim 32, wherein the second light emitting element G is [laterally] between the first light emitting element B and the third light emitting element R.  
35. (Previously Presented) The display device according to claim 32, further comprising: an electron transport layer 374 [¶ 94] between the upper electrode 270 and the first light emitting layer 373B.  
36. (Previously Presented) The display device according to claim 32, wherein the first color of light [i.e. blue] is a color that is not the second color of light [i.e. green], the third color of light [i.e. red] is a color that is neither the second color of light [i.e. green] nor the first color of light [i.e. blue].  
37. (Previously Presented) The display device according to claim 32, wherein the first light emitting layer 373B is configured to emit the first color of light [i.e. blue] [¶¶ 91-92].  
blue light.  
39. (Previously Presented) The display device according to claim 32, further comprising: a second light emitting layer 373G configured to emit the second color of light [i.e. green] [¶¶ 91-92].  
40. (Previously Presented) The display device according to claim 39, wherein the second the light emitting element G is configured to emit green light.  
41. (Previously Presented) The display device according to claim 39, wherein the second light emitting element G further comprises the second light emitting layer 373G between the second lower electrode [191 at G] and the first light emitting layer 373B.  
42. (Previously Presented) The display device according to claim 39, wherein the third light emitting element R further comprises the second light emitting layer 373G between the second lower electrode [191 at G] [sic; presumed “third” lower electrode”; see rejection under 35 USC 112(b)] and the first light emitting layer 373B.  
43. (Previously Presented) The display device according to claim 39, further comprising: a third light emitting layer 373R configured to emit the third color of light [i.e. red] [¶¶ 91-92].  
44. (Currently Amended) The display device according to claim 43, wherein the third the light emitting element R is configured to emit red light.  
45. (Previously Presented) The display device according to claim 43, wherein the third light emitting element R further comprises the third light emitting layer 373R between the third lower electrode [191 at R] and the second light emitting layer.  


III. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 32-45 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Ando.
The prior art of Song, as explained above, discloses each of the features of claims 32-45. 
With regard to claim 32, to the extent that the different embodiment, i.e. the top emission embodiment of Song is somehow taken to be a “mixing” of embodiments --a point with which Examiner disagrees given the evidence in paragraph [0070] of Song (supra) that the top-emission display is another embodiment distinct only in making the bottom electrode 191(193) reflective and the top electrode 270 transflective-- then it may be considered the Song does not anticipate claim 32.
Nonetheless, because Song explicitly suggests making the bottom electrode 191(193) reflective and the top electrode 270 transflective, i.e. a top-emission display, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the bottom electrode 191(193) reflective and the top electrode 270 transflective, in order to make the embodiment shown in Fig. 9, a top-emitting display, as explicitly suggested in Song (Song: ¶ 70, supra). 
To the extent that Applicant may provide proof to show that the color filter discussed in Song (at ¶ 99) is not inherently above the upper electrode or cathode 270 in the top emission display discussed in Song (at ¶ 70), then this would be a difference between Song and claim 32.
As explained above, Ando teaches that, in a top emission display, a color filter is provided on the sealing substrate 40 and is positioned above the upper electrode 17 (Ando: Fig. 3; ¶ 76-77).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to position Song’s color filter elements for each color, R, G, and B (Song: ¶ 99), above the upper electrode 270 of each respective sub-pixel in Song’s top emission 
This is all of the features of claim 32 and its dependent claims 33 and 35-45.

B. Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0269621 (“Mitsuhashi”) in view of US 2011/0037065 (“Ueno”) and as evidenced by US 2016/0093678 (“Seo”).
Claim 48 reads,
48. (Currently Amended) A display device comprising: 
[1a] a first light emitting element that comprises: 
[1b] an upper electrode between a first light emitting layer and a first color filter, 
[1c] only a first color of light is transmissible through the first color filter, 
[1d] the first light emitting layer between the upper electrode and a first lower electrode, 
[1e] a first distance is from a bottom of the upper electrode to a top of the first lower electrode; 
[1f] an inorganic hole injection and transporting layer between the first lower electrode and the first light emitting layer, 
wherein: 
[2] an inter-pixel insulating film is between a first portion of the inorganic hole injection and transporting layer and a second portion of the inorganic hole injection and transporting layer, 5Application No. 16/432,152Docket No.: 880001-6337-US02 
[3] the protective inter-pixel insulating film is of a same height as the inorganic hole injection and transporting layer.
With regard to claims 48, Mitsuhashi discloses,
48. (Currently Amended) A display device comprising: 
[1a] a first light emitting element 11(A) [¶ 54] that comprises: 
an upper electrode 12 [¶ 54] between a first light emitting layer 110b [¶¶ 71-73] and a first color filter [not shown but indicated at ¶ 73; device can be top-emitting through the upper electrode 12; ¶ 60], 
[1c] only a first color of light is transmissible through the first color filter [because the light-emitting layer 110b emits white light only and therefore requires the color filter elements to get a color display at explained in ¶ 73], 
[1d] the first light emitting layer 110b between the upper electrode 12 and a first lower electrode 111 [¶ 71], 
[1e] a first distance is from a bottom of the upper electrode 12 to a top of the first lower electrode 111; 
[1f] an … hole injection 110a [¶¶ 71, 72] and transporting layer 110a [¶¶ 71-73] between the first lower electrode 111 and the first light emitting layer 110b, 
wherein: 
[2] an inter-pixel insulating film 112a [¶ 76] is between a first portion of the … hole injection and transporting layer 110a and a second portion of the … hole injection and transporting layer 110a [Figs. 4, 11], 5Application No. 16/432,152Docket No.: 880001-6337-US02 
[3] the protective inter-pixel insulating film is of a same height as the … hole injection and transporting layer 112a [¶ 76; Fig. 11].
With regard to features [1b] and [1c] of claim 48, Mitsuhashi states,
[0073] The light-emitting layer 110b contains a red luminescent material capable of emitting red light, a green luminescent material capable of emitting green light, and a blue luminescent material capable of emitting blue light so as to be capable of emit white light.  The light-emitting layer 110b extends over the pixel regions A and is shared by the pixels.  The white light emitted from the light-emitting layer 110b passes through color filters, which are not shown.  This separates the white light into color light components to allow a color image to be displayed.
(Mitsuhashi: ¶ 73; emphasis added)
Therefore the color filter elements are necessarily present.  
Mitsuhashi further states that the display can be of either the bottom-emission or top-emission type (¶ 60).  With regard to the top-emission type display, Mitsuhashi states,
The display device 1 [Fig. 4] may be configured to be a top emission type in such a manner that the counter electrode 12 is formed from a transparent material such that light emitted from the light-emitting 11 passes through the counter electrode 12. Examples of such a transparent material include ITO, platinum (Pt), iridium (Ir), nickel (Ni), and palladium (Pd).
(Mitsuhashi: ¶ 60; emphasis added)
Therefore it is inherently, necessarily the case that for a top-emission display, that the color filter elements are above the upper electrode 12; otherwise the white light emitted by the light emitting sections 11 cannot be filtered into red, green, and blue light emission by the respective red, green, and blue subpixels.  
As evidence, see Fig. 16 (top emission) and Fig. 17 (bottom emission) of Seo showing where the color filter elements 156R, 156G, 156B elements are positioned relative to the upper 114 and lower 104/106 electrodes of the light emitting elements.  As shown in Fig. 16, the color filter elements are positioned 156R, 156G, 156B above the upper electrode 114.  
Based on all of the evidence above, it is held, absent evidence to the contrary, that the color filter elements disclosed in Mitsuhashi are positioned above the upper electrode 12.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
With regard to feature [3] of claim 48, Mitsuhashi states,
[0076] The upper surface of each hole injection/transport sublayer 110a is flush with the interface between each first bank layer 112a and each second bank layer 112b.  The first bank layer 112a has a thickness substantially equal to that of the hole injection/transport sublayer 110a.
(Mitsuhashi: ¶ 76; emphasis added)
This is all of the features of claim 48 disclosed in Mitsuhashi.
With regard to feature [1f], [2], and [3] of claim 48, the only difference between Mitsuhashi and claim 48 is that Mitsuhashi does not disclose that the “hole injection/transport sublayer 110a” is inorganic.
Ueno teaches an OLED element including a light emitting layer 5 between upper electrode 6 (cathode) and lower electrode 1 (anode) (Ueno: Fig. 4; ¶¶ 93-96).  Also like Mitsuhashi, Ueno teaches a “hole injection transport layer 2” between the lower electrode 1 (anode) and the light emitting layer 5 (id.).  Ueno further teaches that the “hole injection transport layer 2” is an inorganic film formed by oxidizing an metal complex such as molybdenum (Mo) or tungsten (W) to obtain molybdenum oxide or tungsten oxide (Ueno: ¶¶ 41, 44-45, 199, 204, 206, 208, 210, 212).  Ueno explains that one benefit is the formation of the “hole injection transport layer 2” using solution processing, e.g. ink-jet (Ueno: ¶¶ 24, 202), rather than typical vapor deposition processes (Ueno: ¶¶ 24, 26).
Inasmuch as Mitsuhashi, like Ueno, may use ink-jet solution processing to form the “hole injection/transport sublayer 110a” (Mitsuhashi: ¶¶ 51, 87; Fig. 10), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the “hole injection/transport sublayer 110a” of Mitsuhashi, using the metal oxides of Ueno, e.g. oxides of Mo and/or W, as taught in Ueno, because it would be the substitution of one known hole injection/transport material for another.  (See MPEP 2144.07.)  
In addition, there is a reasonable expectation of success because Mitsuhashi, like Ueno, uses ink jet printing to produce the droplet size allowing the “hole injection/transport sublayer 110a” to be made flush with the inter-pixel insulating film 112a by solvent evaporation (Mitsuhashi: Figs. 10-11; ¶ 76, supra).  
This is all of the features of claim 48.
With regard to claim 49, Mitsuhashi further discloses,
49. (New) The display device according to claim 51, wherein the first light emitting layer 110b is configured to emit the first color of light [any one of red, green and blue; ¶ 73].  
110b includes separate light emitting materials for each of the colors, red, green, and blue (¶ 73).  Therefore, the light emitting layer 110b emits a first color light, as explicitly required by claim 49.
With regard to claim 50, Mitsuhashi further discloses, 
50. (New) The display device according to claim 51, further comprising: an electron transport layer [not shown] between the upper electrode 12 and the first light emitting layer 110b.  
In this regard, Mitsuhashi states, “The functional layers 110 may each further include another functional sublayer, such as an electron transport layer, adjacent to the light-emitting layer 110b” (Mitsuhashi: ¶ 71).  The electron transport layer is necessarily, inherently between the light-emitting layer 110b and the upper electrode 12 because it functions to transport electrons from the cathode 12 to the light emitting layer 110b, by contrast to the “hole injection/transport sublayer 110a” which transports holes from the anode 111 to the light emitting layer 110b (Mitsuhashi: ¶ 72).  
As evidence, see Fig. 2 of Seo which shows the electron transport layer 133 between the light emitting layer 112 and the upper electrode 114 (Seo: ¶ 118).  
Based on the foregoing, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

IV. Allowable Subject Matter
Claims 51-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

51. (New) The display device according to claim 48, further comprising: 
[1a] a second light emitting element that comprises: 
[1b] the upper electrode between the first light emitting layer and a second color filter, 
[1c] only a second color of light is transmissible through the second color filter, 
[1d] the first light emitting layer between the upper electrode and a second lower electrode, 
[1e] a second distance is from a bottom of the upper electrode to a top of the second lower electrode; 
[2a] a third light emitting element that comprises: 
[2b] the upper electrode between the first light emitting layer and a third color filter, 
[2c] only a third color of light is transmissible through the third color filter, 
[2d] the first light emitting layer between the upper electrode and a third lower electrode, 
[2e] a third distance is from a bottom of the upper electrode to a top of the third lower electrode, 6Application No. 16/432,152Docket No.: 880001-6337-US02 
[3] wherein the first distance is shorter than the second distance, the second distance is shorter than the third distance.  
As explained above under the rejection of claim 48, Mitsuhashi discloses a color OLED display including red pixels, green pixels and blue pixels; therefore, Mitsuhashi discloses each of features [1a]-[1c], [1e], [2a]-[2c], and [2e] of claim 51.  Mitsuhashi does not, however, teach features [1d], [2d], and [3] of claim 51 because Mitsuhashi does not disclose a microcavity or resonant cavity and consequently does not the different distances between the upper 12 and lower 111 electrodes of each of the red, green, and blue pixels (feature [3] of claim 51).  Instead, Mitsuhashi relies only on the color filter elements to filter the white light emitted by the light emitting layer.  In addition, Mitsuhashi does not use three separate light-emitting layers 110b (Mitsuhashi: ¶ 73). 
Claims 52-58 depend from claim 51 and would be allowable for including the same allowable features as claim 51. 

V. Response to Arguments
Applicant’s arguments filed 01/18/2021 have been fully considered but they are not persuasive. 
A. Rejections under 35 USC 112(a) and 112(b)
Applicant’s amendments to claims 38, 44, and 48 render the rejection under 35 USC 112(a) of these claims moot.  The cancelation of claim 47 renders the rejection under 35 USC 112(a) of this claim moot.  
Applicant’s amendment to claim 42 renders the rejection under 35 USC 112(b) of this claim moot.

B. Anticipation over Song in view of Ando
Applicant argues that Song does not disclose color filter elements above the upper electrode 270 (Remarks: p. 13).   Examiner respectfully disagrees because Song explicitly includes color filter elements in all of the various embodiments of the invention, thereby including the embodiments (Song: ¶ 99) and the color filter elements are necessarily positioned above the upper electrode 270 in the embodiment shown in Fig. 9, when made as a top-emission display (Song: ¶ 70).  The detailed explanation provided before the rejection of claim 32 is incorporated, again, here. 
270 and lower 191 electrodes for each of the different color pixels, suggesting that Examiner is solely relying on dimensions in the pictures (Remarks: pp. 14-16).  Examiner respectfully disagrees.  Song is clear that the purpose of the embodiment shown in Fig. 9 is to establish microcavities by controlling the thickness of only the red 373R, green 373G, and blue 373B light emitting layers (Song: ¶ 94).  As explained in the rejection, Song states that the optical path length, i.e. the claimed distance between the upper 270 and lower 191 electrodes, is established “only by controlling the thickness of the red organic emission layer 373R, green organic emission layer 373G, and blue organic emission layer 373B” (Song: ¶ 94) and that the thicknesses are formed in an additive fashion, thereby necessarily making the thickness of the red subpixel, with the thicknesses of each of the red, green, and blue light emitting layers the thickest, while the green subpixel includes only green and blue light emitting layers and the blue subpixel includes only the blue light emitting layer, thereby necessarily making the green optical path thinner than the red, and the blue thinner than the green –which does NOT relay on the proportions shown in Fig. 9, even though the proportions are consistent with the disclosure in Song.  Examiner also cited ¶ 92 of Song which verifies the additive nature,
[0092] Each thickness of the red organic emission layer 373R, green organic emission layer 373G, and blue organic emission layer 373B may be in a range of 10 nm-50 nm. The total thickness of the red organic emission layer 373R, green organic emission layer 373G, and blue organic emission layer 373B deposited in the red pixel R may be in a range of 30 nm-150 nm. The total thickness of the green organic emission layer 373G and blue organic emission layer 373B deposited in the green pixel G may be in a range of 20 nm-100 nm.
(Song: ¶ 92; emphasis added)
The additive thicknesses necessarily have the claimed order.  
Fig. 9 already shows that each of the light emitting layers 823G and 823B are single, continuous layers given the same reference character and therefore have the same thickness everywhere they are deposited.  Song explicitly states that this is the case. To wit, with regard to the embodiment shown in Fig. 9, Song that (1) the blue light emitting layer 823B is deposited as a single continuous layer over the entire display without a shadow mask, thereby necessarily resulting in the same thickness of 823B in each of the red, green, and blue subpixels (¶ 98: highlighted below) and (2) similarly that the green shadow mask 500Ga (shown in Fig. 11) for depositing the green light emitting layer 832G includes and opening 10Ga simultaneously exposing each of the red and green subpixels, thereby resulting in the same thickness of 823G in each of the red and green subpixels, just as with 823B (¶¶ 97 and 98, highlighted below): 
[0097] … The fifth shadow mask 500Ga has an opening 10Ga with a substantially rectangular shape that is elongated up and down, that is, the shape in which the red pixel R and the green pixel G that are neighboring up and down are connected to each other in the organic light emitting device shown in FIG. 1, and may be the same as the third shadow mask 500RG shown in FIG. 8. 
[0098] According to the present exemplary embodiment, the green organic emission layer 373G is also deposited in the red pixel R such that sufficient thickness may be obtained between the transflective electrode 193 and the common electrode 270. Therefore, it is not necessary to form a transparent supplementary member such as ITO or IZO, and only by controlling the thickness of the organic emission layer 373R, 373G, 373B, the optical path length for the microcavity process may be obtained. Also, the blue organic emission layer 373B is formed on the whole surface such that no shadow mask is necessary for it, and thus, the number of shadow masks used in the manufacturing process may be reduced and the manufacturing time and cost may be reduced.
(Song: ¶¶ 97-98; emphasis added)
 Based on the foregoing, Examiner respectfully maintains that Appellant is demonstrably wrong to assert that Song does not disclose the claimed relative dimensions between the upper 270 and lower 191 electrodes for each of the red, green, and blue light emitting elements.  The facts of record prove that Song discloses them. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814